Mobley, Chief Justice.
This appeal is from a judgment of the Superior Court of Butts County, denying the prisoner relief under his petition for the writ of habeas corpus, and remanding him to the custody of the respondent.
The record supports the findings of the judge in the habeas corpus proceeding that the petitioner was not denied counsel, was effectively represented by capable counsel, and that none of his constitutional rights were violated.

Judgment affirmed.


All the Justices concur.

Submitted March 13, 1972
Decided April 20, 1972.
Bobby Rutledge, pro se.